710 N.W.2d 264 (2006)
Louis WHEELOCK, Relator,
v.
TRILITE STONE, and USF & G, Respondents, and
Trilite Stone, and MIGA/Fremont Comp. Group, Respondents, and
Home Depot, and Am. Intn'l Group/AIG Claims Services, Respondents, and
St. Francis Hospital, Blue Cross Blue Shield, and MN Dept. of Human Services, Intervenors.
No. A05-1697.
Supreme Court of Minnesota.
February 23, 2006.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 1, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ Helen M. Meyer Associate Justice
PAGE, J., took no part in the consideration or decision of this case.